                                           Case 3:20-cv-00151-JCS Document 29 Filed 12/01/20 Page 1 of 1




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5
                                   6     ELIDIA M. DUARTE,                                  Case No. 20-cv-00151-JCS
                                                        Plaintiff,
                                   7
                                                                                            ORDER GRANTING STIPULATION
                                                 v.                                         AS MODIFIED
                                   8
                                         ANDREW SAUL,                                       Re: Dkt. No. 28
                                   9
                                                        Defendant.
                                  10
                                  11          The parties filed a stipulation to continue the hearing and case management conference set

                                  12   for December 18, 2020 to January 15, 2021, in order to allow Plaintiff Elidia Duarte’s new
Northern District of California
 United States District Court




                                  13   counsel time to assess the case. The Court GRANTS the parties’ request for a continuance, as

                                  14   modified to clarify the briefing schedule and avoid deadlines falling during the holidays.

                                  15          The hearing and case management conference will occur on January 29, 2021 at 9:30

                                  16   AM via Zoom webinar.

                                  17          The parties’ stipulation states that “[t]he deadlines associated with the Motion hearing and

                                  18   Initial Case Management Conference shall run with the new date.” In this district, briefing

                                  19   deadlines run from the date a motion is filed, not the date a hearing is noticed. See Civ. L.R. 7-3.

                                  20   The Court sets the following deadlines, which the parties may modify by further stipulation so

                                  21   long as the reply brief is filed no later than two weeks before the hearing and the joint case

                                  22   management statement is filed no later than one week before the hearing:

                                  23          Plaintiff’s opposition shall be filed no later than January 8, 2021.

                                  24          Defendant’s reply shall be filed no later than January 15, 2021.

                                  25          The parties shall file a joint case management statement no later than January 22, 2021.

                                  26          IT IS SO ORDERED.

                                  27   Dated: December 1, 2020                          ______________________________________
                                                                                        JOSEPH C. SPERO
                                  28                                                    Chief Magistrate Judge
